Name: Council Regulation (EEC) No 1730/91 of 13 June 1991 fixing the guide price for unginned cotton for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  production
 Date Published: nan

 26. 6 . 91 Official Journal of the European Communities No L 163 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1730/91 of 13 June 1991 fixing the guide price for unginned cotton for the 1991 /92 marketing year HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1991 /92 marketing year the guide price for unginned cotton shall be ECU 95,86 per 100 kilograms. 2 . The price referred to in paragraph 1 shall be for cotton :  of sound, genuine and merchantable quality,  containing 14% moisture and 3% of inorganic extraneous matter ,  with the characteristics required to yield , after ginning, 54 % of seed and 32% of fibres of grade No 5 (white middling), with a length of 28 mm (l 3 / 32" ). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular paragraph 8 of Protocol 4 on cotton, as last amended by Regulation (EEC) No 4006 / 87 ( 1 ), Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas paragraph 8 ofProtocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraph 2 of that Protocol ; Whereas reference to these criteria leads to the fixing of the guide price as indicated below, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (!) OJ No L 377, 31 . 12 . 1987 , p. 49 . &lt;2 ) OJ No C 104, 19 . 4 . 1991 , p. 27 . ( 3 ) OJ No C 158 , 17. 6 . 1991 . ( 4 ) OJNoC159, 17 . 6 . 1991 .